Citation Nr: 1307210	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 2009 for the award of service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than March 26, 2009 for the award of service connection for tinnitus.

3.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 rating decisions by the RO.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records pertinent to the claims herein decided.  While the Veteran's paper claims file contains additional lay statements and VA and private treatment records associated following the most recent adjudication of the claims, as these records largely discuss other disabilities and are not pertinent to the claims herein decided, remand for initial RO consideration of this evidence is not warranted.

The issue of entitlement to a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  On March 26, 2009, the RO first received the Veteran's claims of service connection for bilateral hearing loss and tinnitus.

2.  The record contains no statement or communication from the Veteran, prior to March 26, 2009, that can reasonably be construed as constituting a claim of service connection for either bilateral hearing loss or tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than March 26, 2009, for the award of service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2012).  

2.  The criteria for the assignment of an effective date earlier than March 26, 2009, for the award of service connection for tinnitus are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the Veteran's earlier effective date claims, the Board notes that such notice is unnecessary in this case.  The Veteran is challenging the effective date for the grant of service connection for bilateral hearing loss and tinnitus.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  

Thus, the Board finds that under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to March 26, 2009, for the grant of service connection for bilateral hearing loss and tinnitus.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding information or evidence pertinent to the claims being decided herein.

Moreover, in this case, the resolution of the Veteran's earlier effective date claim is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  

As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under VCAA is warranted.  See Mason v. Principi, 16 Vet.App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).   



Effective Date Laws and Regulations

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


Analysis

In this case, the Veteran is seeking an effective date earlier than March 26, 2009, for the grant of service connection for bilateral hearing loss and tinnitus.  In essence, he contends that as he filed a claim for other disabilities in March 2007 and amended his claim to include hearing loss in March 2009, the effective date should be the March 2007 date of claim.

The record reflects that the Veteran originally submitted a claim for service connection for bilateral hearing loss and tinnitus in September 2003.  Those claims were denied in a January 2004 rating decision.  The Veteran was informed of that decision and apprised of his appellate rights.  He did not submit a notice of disagreement with respect to this decision, and the decision thus became final.  

In March 2007, the Veteran did file a claim of service connection for psychiatric disorder-specifically, posttraumatic stress disorder (PTSD)-and for a skin condition.  He did not discuss hearing loss or tinnitus.  These claims were denied in a June 2008 rating decision.  

In March 2009, the Veteran submitted a statement indicating that he wished to add claims of service connection for hearing loss and erectile dysfunction.  

In a subsequent June 2009 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  An effective date of March 26, 2009-the date of receipt of claim-was assigned.

Notwithstanding the Veteran's assertions, the Board finds that a thorough review of the claims file reveals no communication regarding service connection for hearing loss or tinnitus following the January 2004 final denial of the claims earlier than March 26, 2009.  

The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim of service connection for hearing loss in tinnitus prior to March 26, 2009.  

The March 2007 statement in support of claim discusses specifically references skin disability of the neck, temples and hands due to Agent Orange exposure and PTSD.  He did not mention hearing loss or tinnitus.  No other statement references hearing loss or tinnitus until March 2009. 

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  While VA has a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In this case, the record does not show that the Veteran filed a claim for service connection for bilateral hearing loss or tinnitus at any point following the January 2004 final prior denial of the claims prior March 2009.  

The Board has considered whether VA and private outpatient treatment could be considered an informal claim.  For example, VA treatment in August 2005 reflects that the Veteran's hearing was poor and he used hearing aids.  A diagnosis of sensorineural hearing loss was indicated.  

In October 2008, the Veteran reported increased hearing loss, which the treating audiologist found was likely due to service.  The Veteran's Social Security Records, received in February 2009, include private treatment report reflecting earlier diagnosis and treatment of hearing loss.  

However, these records merely reflect treatment and do not indicate an intent to apply for compensation benefits.  The Veteran made no mention about seeking service connection.  

Accordingly, these treatment reports are not considered an informal claim and the Veteran is not entitled to an earlier effective date based on these reports.  See Brokowski, 23 Vet. App. at 84.

Furthermore, the mere existence of medical records generally cannot be construed as an informal claim.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  An exception to this general rule exists pursuant to 38 C.F.R. § 3.157(b)(1), (2).  

The provision describes what constitutes an informal claim for increased benefits or an informal claim to reopen and applies only when a formal claim for pension or compensation has been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  

In this case, claims for service connection for bilateral hearing loss and tinnitus had not previously been allowed and such claims had not previously been denied because the disabilities were not compensable in degree.  Consequently 38 C.F.R. § 3.157(b) does not apply to the Veteran's claim. 

In sum, while the Board has considered the Veteran's assertions, the record simply contains no statement or communication from the Veteran following the January 2004 final denial of the claims and prior to March 26, 2009, that constitutes a pending claim for service connection for bilateral hearing loss and tinnitus.

Therefore, considering all relevant law and regulations, there is no provision under the law to assign any earlier effective date for the award of service connection for bilateral hearing loss and tinnitus prior to the March 26, 2009 date of receipt of claim.  

Accordingly, the Board must deny the claims for an earlier effective date for service connection for bilateral hearing loss and tinnitus.   



ORDER

The claim for an effective date earlier than March 26, 2009 for the award of service connection for bilateral hearing loss must be denied.  

The claim for an effective date earlier than March 26, 2009 for the award of service connection for tinnitus must be denied.  



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For the above purpose of one 60 percent disability , or one 40 percent disability in combination, disabilities resulting from a common etiology or effecting a single body system will be considered as one disability. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

At the time the Veteran filed his claim for a TDIU rating in July 2009, service connection was in effect for bilateral hearing loss (rated as 80 percent disabling), and tinnitus (rated as 10 percent disabling); the combined rating was 80 percent.

Since the Veteran's initial application for TDIU, the RO awarded service connection for hemorrhoids and assigned a noncompensable rating and reduced the rating for the service-connected bilateral hearing loss to 50 percent, effective on August 1, 2012.  The combined rating is now 60 percent from August 1, 2012.

Hence, given that the Veteran's hearing loss and tinnitus affect the same body system, the Veteran meets the minimum percentage requirements under 38 C.F.R.   § 4.16(a) prior to and since August 2012.  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

In July 2011, July 2012, and August 2012 the Veteran was afforded VA examinations that separately address whether he is unemployable due to his service-connected hearing loss and hemorrhoids.  

As the 2011 VA examination report reflects that the Veteran's hearing loss impacted his daily life, including ability to work, because he had difficulty hearing.  

The Veteran reported severe functional impact in that he "just plain [could not] hear."  The examiner noted that the Veteran's tinnitus did not impact his ability to work and that the Veteran's hearing loss and tinnitus would not be a barrier to a wide range of employment settings, though they would cause difficulty working in noisy environments or with jobs that required non face-to-face communication or attention to high-pitched sounds.  

On the July 2012 VA examination, the examiner determined that the Veteran's hemorrhoids did not impact his ability to work.  In an August 2012 VA examination report, the examiner indicated that the disability impacted work and daily functions during flare-up, which caused irritation with prolonged walking.  

While these separate opinions address the individual effects of the disabilities on employment, they do not address the question of whether the service-connected disabilities, in concert, render him unemployable.  Such an opinion would be helpful in resolving the claim for a TDIU rating.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:
1. The RO should take appropriate steps to send to a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU rating.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records.  If the RO is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file or the time period for the Veteran's response has expired, the RO should arrange to have the Veteran scheduled for a VA examination to determine the current severity of the service-connected disabilities.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-hearing loss, tinnitus, and hemorrhoids-in concert, preclude him from obtaining and retaining substantially gainful employment consistent with work and education background.

In rendering the requested opinion, the physician should consider all objective evidence as well as the Veteran's assertions as to the severity of his service-connected disabilities and their impact on his ability to work. 

The physician should set forth all examination findings, along with complete rationale for the conclusion reached.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012)  



_____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


